Title: To George Washington from Philip Schuyler, 30 June 1779
From: Schuyler, Philip
To: Washington, George


        
          from Gen: Schulyer.
          Saratoga [N.Y.] June 30th 1779.
        
        I have the honor to inclose your Excellcy copy of a paper written by a friend in Canada in a tory stile, and forwarded to me by a person I sent thither some time ago, the bearer left Boucherville on the 12th inst. and arrived here only yesterday having been detained by a sprained ancle, he says that from what he could learn Sir John Johnsons regiment is not more than three hundred strong—that the Indians called Les tetes, du beauf had been at Montreal but could not be prevailed on to go to the Westward—that the enemy continued to work at the fortifications at Sorrel, but no re-inforcements had arrived.
      